PER CURIAM.
We reverse the order that denied Jimmy Jones Scott’s motion to correct illegal sentence. Scott alleged that his consecutive life sentences for attempted first degree murder are illegal. The maximum term permitted by law for that offense was 30 years. Florida Statute § 775.082(3)(b)(1985). The state maintains that his sentences were lawfully enhanced to life under § 775.087, but there is nothing in his motion that suggests that his convictions qualified him for a firearm enhancement.
Since the trial court simply denied the motion without explanation or attachment of the information on which it based its decision, we are unable to determine whether Scott’s sentences on these counts are illegal. We therefore reverse and remand either for attachment of those portions of the record which conclusively show no entitlement to relief, or for further proceedings pursuant to this decision. As to the remaining allegations in the motion, we affirm.
FARMER, TAYLOR and HAZOURI, JJ., concur.